CATES, Judge.
This is an original motion for suspension of sentence and for the setting of a “reasonable” appeal bond, pending an alleged appeal to this Court.
I
He was convicted, according to this motion, in Etowah County of robbery with a sentence of fifteen years. Also, he states he was taken from Kilby Prison to Jackson County, tried and returned “on the Etowah County conviction.”
Appeal bond after conviction is regulated by Code 1940, T. 15, § 372, as amended. The provisions affording bail pending appeal in said amended § 372 are not within the influence of Constitution 1901, § 16, which prohibits excessive bail.
In Ex parte Thompson, 24 Ala.App. 213, 132 So. 865, bail for $15,000, pending appeal from a conviction carrying a ten year sentence, was held to be nonabusive of the discretion vested in the trial judge. That holding was in 1931 in a vast depression when $15,000 would have commanded goods and services which today would entail an outlay of $30,000 or upwards.
II
The Thompson case was presented here as a renewal for habeas corpus originally applied for under T. 15, § 6. Here no showing is made as to either seeking redress in Montgomery or Etowah Counties before applying to us.
The procedural aspect aside, we must deny the present application as being without merit because under Code 1940, T. 15, § 368(a), suspension of sentence on appeal must be “taken at the time of judgment rendered.” See Patterson v. State, 43 Ala.App. 190, 185 So.2d 527; Ex parte Gray, 44 Ala.App. 77, 203 So.2d 132; and Ex parte Downer, 44 Ala.App. 77, 203 So.2d 132. The exception stated in Ex parte Robinson, 44 Ala.App. 469, 213 So.2d 409, is not present.
Application denied.